DETAILED ACTION
Claims 1-11 are pending in this action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 07/23/2019 are accepted.  
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:
Claim 3 and 8 recites the limitation “a terminal device of the first user” (claim 3, ln. 5-6; claim 8, ln. 5-6). It is unclear whether applicant intends to refer to “a terminal device” (claim 1, ln. 5; claim 6, ln. 3).  If the limitation is intended to refer to the corresponding element, examiner suggests “the terminal device of the first user”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard (US Pub. 2010/0186066) (hereinafter “Pollard”) in view of Williamson et al. (US Pub. 2018/0232528) (hereinafter “Williamson”).    
([Pollard, para. 0024; Fig. 1] a memory, the personal data store that contains personal data items from users)
a processor coupled to the memory and the processor configured to: ([Pollard, para. 0125] the processes described may be implemented by a controllers/microcontrollers [processor] connected to memory)
in response to receiving a request for first personal data of a first user from a terminal device, ([Pollard, para. 0022] a request is made for one or more personal data items of a user from a personal data subscriber – a terminal device [see para 0139 and Fig. 1]) determine difference between first data stored in the memory as the first personal data at a first time of receiving the request and second data stored in the memory as the first personal data at a second time before the first time, ([para. 0022] the PDM determines whether the access is in accord with [if there is a difference between] a personal data subscription [the second data: personal data subscription is interchangeable with personal data see para. 0061; first personal data is interpreted to be any personal data of a user in view of the instant application, para. 0042] and the requested personal data items [the first data];  [Pollard, para. 0024] personal data is stored in memory; [para. 0031] the personal data is stored in the memory of the PDM [a first time of receiving the request] after the personal subscription data is stored [a second time, before the first time]; alternatively, first personal data as a particular personal data type to be directly compared is explicitly taught by Williamson below) provision of the second data being permitted, ([para. 0019; Fig. 1] the personal data subscriber was permitted by the service run by the data manager, to be provided the personal subscription data, and, the personal subscription data was, prior to the request, provided to the subscriber computing system)
perform, in accordance with the difference, determination of whether provision of the first data is permitted, and ([Pollard, para. 0020] the personal data subscription is associated with, and specifies a “level of service”: a difference between the data subscription and the personal data, whether the subscription holder, may perform various kinds of operations with respect to a personal data item or category thereof.  [Para. 0022] If the level is sufficient, it is determined that provisioning of the personal data is permitted)
when it is determined that the provision of the first data is permitted, transmit the first data to the terminal device. ([Pollard, para. 0022] if the request is permitted and determined to be in accord with the personal data subscription, the transmits the data to the personal data subscriber)
Pollard does not explicitly teach determine difference between first data stored in the memory as the first personal data at a first time of receiving the request and second data stored in the memory as the first personal data at a second time before the first time.
However, Williamson teaches determine difference ([Williamson, para. 0052] the data classifier may classify data to determine whether it is sensitive using reference table matching) between first data stored in the memory as the first personal data at a first time of receiving the request and second data stored in the memory as the first personal data at a second time before the first time. ([Para. 0053] the data classifier matches the data portion [the first data] with the elements in the reference tables [the second data] to see if it can find a match within a threshold; both the first data and the second data are a “first personal data”, the amount of a particular data type in view of the instant application, para. 0052; [Williamson, Para. 0032; 0073] the reference features to be compared, is pre-defined, and stored in memory at a second time, before the receiving and storage of the first data)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pollard with the teachings of Williamson to include determine difference between first data stored in the memory as the first personal data at a first time of receiving the request and second data stored in the memory as the first personal data at a second time before the first time.  One of ordinary skill in the art would have been motivated to parsing and determining whether the data is still sensitive data over time allows the categorization of sensitive data to be updated over time as the data changes.  (Williamson, para. 0082)

As per claim 2, Pollard in view of Williamson teaches claim 1.  
Pollard does not explicitly teach determination includes determining that the provision of the first data is permitted when the difference is not more than a first threshold.
However, Williamson teaches the determination includes determining that the provision of the first data is permitted when the difference is not more than a first threshold.  ([Williamson, para. 0053; para. 0072] if the first data does not match the reference data to a threshold, the first data is not sensitive data.   [Para. 0065] In the case the data is not sensitive data, access controls are not applied to the data, and provision of the data is permitted)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pollard with the teachings of Williamson to include determination includes determining that the provision of the first data is permitted when the difference is not more than a first threshold.  One of ordinary skill in the art would have been motivated to make this modification because assigning a threshold to the determination allows a security level to be determined such that security features, such as access restriction, can be applied to the data.  (Williamson, para. 00388)

As per claim 3, Pollard in view of Williamson teaches claim 2.  
Pollard also teaches the processor is further configured to, when it is determined that the provision of the first data is not permitted, transmit, to a terminal device of the first user, another request for confirming approval for the provision of the first data. ([Pollard, para. 0033] when it is determined that the personal data request is not in accord with the data subscription [determined that the provision of the first data is not permitted], another request for confirming approval may be transmitted to the user [transmit, to a terminal device of the user] and the user specifies which personal data items may be accessed [approval for the provision of the first data])
Pollard does not explicitly teach determination includes determining that the provision of the first data is permitted when the difference is not more than a first threshold
However, Williamson teaches wherein the determination includes determining that the provision of the first data is not permitted when the difference is more than a first threshold, and ([Williamson, para. 0053] if the data matches the reference data beyond a threshold, the data protect module applies access control restrictions [determining that the provision of the first data is not permitted] to the data [see para. 0046; para. 0065])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pollard and Williamson for the same reasons as disclosed above.

As per claim 6, the method disclosed has claim language that is identical or substantially similar to the steps performed by the information provision apparatus of claim 1, and thus is rejected with the same rationale applied against claim 1.  

As per claim 7, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 8, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 11, the instructions of the non-transitory computer-readable medium comprises claim language that is identical or substantially similar to the steps performed by the information provision apparatus of claim 1, and thus is rejected with the same rationale applied against claim 1.  

Claims 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard in view of Williamson as applied to claims 1 and 6 above, and further in view of Sommer (US Pub. 2017/0353482) (hereinafter “Sommer”).  

As per claim 4, Pollard teaches claim 1.  
Pollard also teaches the determination is performed based on the calculated sensitivity degree of the first data. ([Pollard, para. 0033] the determination is performed based on sensitivity – that less sensitive items may be accessed, and more sensitive items cannot be accessed, unless the user’s consent is obtained)
Pollard does not explicitly teach wherein the processor is further configured to calculate, in accordance with a particular calculation expression, a sensitivity degree of the first data representing a quantified degree of effect caused for the first user if the first data is leaked.  
However, Sommer teaches wherein the processor is further configured to calculate, in accordance with a particular calculation expression, ([Sommer, para. 0099], the sum [a calculation] of all VRS impact factors [the particular calculation expression] equals a vulnerability risk score) a sensitivity degree of the first data representing a quantified degree of effect caused for the first user if the first data is leaked.  ([Sommer, para. 0096; Table 1] a vulnerability risk score [a sensitivity degree of the first data] is described.  The score is based on a number of factors – including factors representing a quantified degree of effected caused if the data were to be leaked.  For example, if the mobile payment application is leaked, the VRS impact on sensitive information would greater [see para. 0025 – depending on the application, there may be higher or lower risk of personal information of parties exposed], and there would be a higher impact risk than if, for example, the information concerning account enablement were to be leaked)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pollard with the teachings of Sommar to include wherein the processor is further configured to calculate, in accordance with a particular calculation expression, a sensitivity degree of the first data representing a quantified degree of effect caused for the first user if the first data is leaked.  One of ordinary skill in the art would have been motivated to make this modification because calculating a score associated with a sensitivity degree, such as a vulnerability risk score, enables networks and systems to evaluate an application [such as an application requesting high risk data].  (Sommer, para. 0013)

As per claim 5, Pollard in view of Sommer teaches claim 1.  
Pollard does not teach wherein the determination includes determining that the provision of the first data is permitted when the calculated sensitivity degree of the first data is not more than a second threshold.
However, Sommer teaches wherein the determination includes determining that the provision of the first data is permitted when the calculated sensitivity degree of the first data is not more than a second threshold.  ([Sommer, para. 0090] the risk engine compares the VSR score [the sensitivity degree of the first data] to a threshold [a second threshold].  If the vulnerability risk score is equal to or less than [not more than] the denial threshold, access to data is granted)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pollard with the teachings of Sommar because comparing the calculated score with a threshold allows a decision to be made whether to approve or deny access to sensitive information, increasing the trustworthiness of approved processes.  (Sommer, para. 0013)

As per claim 9, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 10, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bhowan et al. (US Pub. 2019/0213354) discloses processing technique to analyze personal data that involves determining a degree of similarity between documents to grant access to personal data.  Facemire et al. (US Pub. 2010/0317323) discloses determining allowing access to personal data that involves determining the similarity between a first location at one time (a first personal data), and a second location at a second time (a second personal data).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493